 



Exhibit 10
Conformed Executed Copy
AMENDMENT AGREEMENT
     This Amendment Agreement dated February 7, 2006 (this “Amendment”) to the
Limited Liability Company Agreement, dated October 7, 2004 (the “Agreement”), of
Jefferies Babson Finance LLC, a Delaware limited liability company (the
“Company”), is made by and among (a) JEFFERIES GROUP, INC., a Delaware
corporation (“JGI”), (b) MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, a mutual
life insurance company organized under the laws of the Commonwealth of
Massachusetts (“Mass Mutual”), (c) BABSON CAPITAL MANAGEMENT LLC, a Delaware
limited liability company and an indirect wholly-owned subsidiary of Mass Mutual
(“Babson”), and (d) CLASS C MEMBER LLC, a Delaware limited liability company
(“Class C Member Vehicle”), as members of the Company, and (e) the Company.
Capitalized terms used herein without definition shall have the respective
meanings given to such terms in the Agreement.
     The parties desire to supplement and amend certain terms of the Agreement.
     In consideration of the mutual agreements and obligations set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the Members
and the Company hereby agree as follows:
     1. The Company shall hereafter operate as “Jefferies Finance LLC”. The
Company shall file “dba’s” and take such other actions as are required in order
to permit it to market itself with such trade name. Should the Company so
determine, it may form a limited liability company subsidiary with the name
Jefferies Finance LLC in order to conduct the business of the Company, and the
parties agree to take such actions as are reasonably necessary to amend any
applicable agreements to effect the same. The Company shall be the sole member
and the managing member of such subsidiary.
     2. The definition in the Agreement of “Business” is hereby amended and
restated as follows:
“Business” means (a) the funding or underwriting of, and/or providing a
commitment letter with respect to, any Covered Financing, (b) the purchase and
sale of Secondary Loan Investments and (c) any activity required by or
incidental thereto.
     3. The following definition of “Covered Financings” is added to Section 1.1
of the Agreement:
“Covered Financings” means revolving loans; first, second and third-lien term
loans; bridge loans; mezzanine loans; and related equity co-investments, in each
case for an investment banking client or targeted potential client of Jefco.

 



--------------------------------------------------------------------------------



 



     4. The definitions of “Senior Loan Financing” and “Special Situation
Financings” are deleted from the Agreement, and all references thereto replaced
by references to “Covered Financings”.
     5. The amount of Capital Contributions to be made by each Class A Member is
increased from one hundred and twenty-five million dollars ($125,000,000) to two
hundred and fifty million dollars ($250,000,000), and Section 4.3(c) of the
Agreement will be revised accordingly.
     6. The number of Directors is hereby increased from four (4) to eight
(8) and each Class A Member shall have the right to designate four (4) of the
eight Directors. Sections 3.1 and 3.2 of the Agreement will be revised
accordingly.
     7. The following language is added at the end of Section 3.4:
If the Board determines to designate an Officer as the President of the Company,
it may also determine that all Officers shall report to the President or such
Officers as the President may determine, subject to the prior approval of the
Board.
     8. Subsection 6.1(a) of the Agreement is amended by adding the following
sentence at the end of such subsection:
JGI currently intends to cause Jefco to use all commercially reasonable best
efforts to present, or cause to be presented, to the Company all opportunities
with respect to Covered Financings, to the extent that Jefco determines that
providing its client with a proposal for a committed or best efforts Covered
Financing is appropriate in order to obtain a mandate from such client for such
Covered Financing.
     9. Subsection 6.1(b) of the Agreement is amended by adding the following
sentence at the end of such subsection:
Notwithstanding the foregoing, each Unlimited Party agrees that during the term
of this Agreement, it will not enter into an arrangement with a third party to
compete with the Company or its purpose in the United States.
     10. Schedule C to the Agreement is deleted.
     11. The following definition of “Investment Period” is added to Section 1.1
of the Agreement:
“Investment Period” means the period commencing on October 7, 2004 and expiring
on the date three years from the date of the Amendment; provided, however, that
the Board may determine to extend the Investment Period from time to time so
that it is a full three calendar years. For example, in 2007, the Board may
determine to extend the Investment Period until the fourth anniversary of the
date of the Amendment, but no later, and in 2008 the Board may further extend
the Investment Period until the fifth anniversary of the date of the Amendment,
and so forth.

2



--------------------------------------------------------------------------------



 



     The following language is added to the list of “Material Decisions” in
Section 3.7:
(aa) Investment Period. Extension of the Investment Period.
     12. Section 4.3 of the Agreement is amended by inserting at the end thereof
a new subsection (d), which reads as follows:
(d) The obligations of each Class A Member to make Capital Contributions under
this Section 4.3 will terminate on the last day of the Investment Period (as
extended in accordance with the terms hereof).
     13. Section 3.9 of the Agreement is amended by inserting at the end thereof
a new sentence, which reads as follows:
In the event that both the Company and Jefco are considering participating in a
transaction that may include a Covered Financing and an other financing that is
not a Covered Financing, and such transaction does not occur, such parties shall
absorb any legal or third-party due diligence expenses incurred in connection
with such potential transaction, on an equal basis, or as may otherwise be
agreed to reflect an equitable allocation based on the facts and circumstances.
     14. Except to the extent set forth in this Amendment, the terms of the
Agreement are ratified and confirmed in all respects.
     15. The Company will make such filings with the Secretary of State of
Delaware and other public officials as may be necessary or appropriate to fully
implement the provisions of this Amendment, and will instruct counsel to prepare
a conformed copy of the Agreement reflecting the terms of this Amendment, which
shall for all purposes serve as competent evidence of the agreements set forth
above.
In witness whereof, the parties have executed this Amendment as of the date
first set forth above.

            THE COMPANY:
JEFFERIES BABSON FINANCE LLC

      By:   /s/ David P. Wells       Name:   David P. Wells, CFA      Title:  
Executive Vice President   

3



--------------------------------------------------------------------------------



 



         

            MEMBERS;
MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY, by Babson Capital Management LLC, as its investment advisor

      By:   /s/ Clifford M. Noreen       Name:   Clifford M. Noreen     
Title:   Managing Director     
    BABSON CAPITAL MANAGEMENT LLC

      By:   /s/ Thomas M. Finke       Name:   Thomas M. Finke      Title:  
Managing Director     
    JEFFERIES GROUP, INC.

      By:   /s/ Joseph A. Schenk       Name:   Joseph A. Schenk      Title:  
Chief Financial Officer     
    CLASS C MEMBER LLC

      By:   /s/ Thomas M. Finke       Name:   Thomas M. Finke      Title:  
Managing Director     

4